Citation Nr: 0831115	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  05-25 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's daughter, and A.P.




ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1951 to 
December 1953.  The veteran died in August 2003, and the 
appellant was his surviving spouse.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Philadelphia, Pennsylvania Department of Veterans Affairs 
(VA) Regional Office and Insurance Center (RO&IC).  In that 
decision, the RO&IC denied entitlement to service connection 
for the cause of the veteran's death for purposes of the 
appellant receiving dependency and indemnity compensation 
(DIC).  The appellant perfected a timely appeal of this 
determination.

The appellant testified at a Travel Board hearing before a 
traveling Veterans Law Judge in August 2006.  A transcript of 
that hearing is associated with the claims file.

In a December 2006 decision, the Board denied entitlement to 
service connection for the cause of the veteran's death.

In January 2008, the United States Court of Appeals for 
Veterans Claims (Court) granted a joint motion to remand this 
appeal to the Board.





FINDING OF FACT

The appellant died in June 2008, before the Board could issue 
a decision in her appeal.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

In August 2008, the Board received notification of the 
appellant's death in June 2008.

Unfortunately, the appellant died during the pendency of her 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
appellant's death and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2007).

In reaching this determination, the Board intimates no 
opinion concerning the merits of this appeal or to any 
derivative claims brought by a survivor of the appellant.  38 
C.F.R. § 20.1106 (2007).



ORDER

The appeal is dismissed due to the appellant's death.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


